DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 8-23 as filed on 3 September 2020 are pending.  These claims are subject to a restriction / election requirement.

Restriction to one of the following inventions is required under 35 U.S.C. 121:Group I, claims 1-5 and 8-16 and 19-20; drawn to a composition that is either an individual polypeptide or a nucleic acid encoding the polypeptide where the polypeptide comprises an amino acid selected from the group of the individual SEQ ID NOs set forth in, e.g. claim 1(a); or a host cell, DNA construct, vector, composition or plant comprising the polypeptide or nucleic acid; classified in C12N 15/8286 and C07K 14/325.Group II, claim 17, drawn to a method for controlling pest population by contacting the pest population with the polypeptide of claim 3; 
classified in C07K 14/325 and A01N 63/50.Group III, claim 18, drawn to producing a polypeptide using a host cell.; Group IV, claims 21-22, drawn to protecting a plant from a pest by expressing an individual pesticidal polypeptide selected from the group of amino acid sequences recited in claim 21(a); classified in C12N 15/8286.Group V, claim 23, drawn to increasing yield of a plant by expressing an individual pesticidal polypeptide selected from the group of amino acid sequences recited in claim 23(a); classified in C12N 15/8261.  Claim 23 does not require the presence of a pest population.
The inventions are distinct, each from the other, for the following reasons.
Inventions I and II; I and III; and I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (see MPEP § 806.05(h)).  In the instant case, the method of Invention II, III, and IV, with respect to I, can be practiced with another a materially different product.
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (see MPEP § 806.05(h)).  In the instant case, the method of Invention II can be practiced with another a materially different product.
Inventions II-V are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, and effect; for example, the method of inventions II and III do not require a plant, whereas both inventions IV and V require a plant.  Invention V is different than invention IV because it requires an increase in yield.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have different classifications and require separate and distinct searches of the prior art, and thus represent both a serious search burden and an examination burden as the different groups require distinct considerations for patentability.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
For example, since claim 23 does not require plant growth in the presence of a pest, it raises the issue of whether expression of an unnecessary polypeptide in a transgenic plant would reduce its yield.
The Examiner has required restriction between product or apparatus claims and process claims in the above Inventions.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
If Group I is elected, Applicant may also elect a process relating to the product, i.e., one of Groups II-V.
This application contains claims directed to the following patentably distinct species:  the sequences claimed in, e.g. claim 1(a), are approximately 160 different polypeptides.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of polypeptide from the above group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 4, 10, 19, 21 and 23 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply.  Claim 1, for example, is drawn to polypeptides that rre described by Applicant to be a novel pesticidal polypeptides.  See, for example Table 1, page 6 et seq.
As can be seen in Table 1, the polypeptides do not have a consistent “closest homolog” (e.g., Cry13Aa1 (p. 6), Cry54Aa2 (Id.), Cry22 (Id.), etc.).  
This was confirmed by a search of SEQ ID NO:1 against the prior art databases conducted in the parent application serial no. 16/574,976.  .  Of the approximately 160 amino acid sequences, only 11 of the sequences are even over 30% sequence identical to SEQ ID NO:1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election
The election of a species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663